Citation Nr: 1509590	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  08-01 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than December 15, 2008 for the grant of service connection for degenerative disc disease of the lumbar spine with S1 radiculopathy.
 
2.  Entitlement to an effective date earlier than December 15, 2008 for the grant of service connection for chloracne of the neck, back and buttocks.
 
3.  Entitlement to service connection for right ear hearing loss.
 
4.  Entitlement to service connection for headaches, to include as secondary to service connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active duty service from August 1960 to July 1963 and from October 1965 to January 1970, including combat service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claims for service connection for chronic tension/migraine headaches and the Veteran's request to reopen a claim for service connection for right ear hearing loss.

In addition, the Veteran appeals from a January 2010 Decision Review Officer (DRO) decision which granted service connection for a lumbar spine disability and chloracne, effective December 15, 2008.

The Veteran testified before a DRO in a November 2008 hearing and before the undersigned Acting Veterans Law Judge at a September 2010 hearing.  Hearing transcripts have been associated with the claims file.

This case was previously before the Board in November 2011, at which time a petition to reopen service connection for right ear hearing loss based on the receipt of new and material evidence was granted, and the issue was remanded on the merits, along with the issues of entitlement to service connection for hypertension and headaches, and entitlement to an effective date earlier than December 15, 2008 for the grant of service connection for degenerative disc disease of the lumbar spine with S1 radiculopathy and chloracne of the neck, back, and buttocks.  The case is now returned for appellate review.

During the course of the remand, the RO granted service connection for hypertension.  Thus, this matter is no longer before the Board.

As noted in the Board's previous decision, the issue of entitlement to an increased rating for left ear hearing loss appears to have been raised by the Veteran during his September 2010 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for right ear hearing loss and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's original service connection claim for a back disability was denied in a March 1991 rating decision.  The Veteran did not appeal this rating decision to the Board. 

2.  On a May 6, 2005 compensation claim, the Veteran indicated that he was treated for chloracne and back injuries while in service.

3. The Veteran did not submit a claim for service connection for a back disability between March 1991 (the date of the RO decision denying his claim) and May 6, 2005.
 

CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of May 6, 2005, but no earlier, for the grant of service connection for degenerative disc disease of the lumbar spine with S1 radiculopathy have been met.  38 U.S.C.A. §§ 5107, 5110 (West. 2014); 38 C.F.R. § 3.400 (2014).

2.  The criteria for an earlier effective date of May 6, 2005 for the grant of service connection for chloracne of the neck, back and buttocks have been met.  38 U.S.C.A. §§ 5107, 5110 (West. 2014); 38 C.F.R. § 3.400 (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran filed a claim to establish entitlement to service connection for a back disability that was received at the RO in December 1990.  In a March 1991 decision, the RO denied service connection for a back disability finding that a back disability was not shown in military service.  The Veteran was notified of this decision on May 7, 1991, but did not file an appeal.  He submitted a statement in April 1991 indicating disagreement with other elements of the March 1991 rating decision, but never indicated any desire to appeal the back disability claim.  Thus, the March 1991 decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran filed an application to reopen his service connection claim for a back disability and service connection for chloracne that was received by the RO on May 6, 2005.  After providing a VA examination and opinion in December 2008, the RO granted service connection for degenerative disc disease of the lumbar spine with S1 radiculopathy and chloracne of the neck, back, and buttocks in a January 2010 rating decision, assigning an effective date of December 15, 2008, the date on which the examination and opinion was provided addressing the claims. 

The Veteran seeks entitlement to an earlier effective date for the grant of service connection for his back and chloracne disabilities.  Specifically he maintains that the date of his May 2005 claim should be the effective date of his grant of service connection for the back and chloracne disabilities. 

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014). 

The VA administrative claims process recognizes formal and informal claims. A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law. See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits. 38 C.F.R. § 3.157(b).  The date of a VA medical record will be accepted as the date of receipt of a claim when such record relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such record. 38 C.F.R. § 3.157(b). 

The record shows that the Veteran submitted a VA Form 21-526 application for compensation that was received by the RO on May 6, 2005.  The Veteran noted that he was exposed to herbicides during his service in Vietnam and had chloracne of the neck, back, and buttocks related to this service.  The Veteran also noted that he had been in a helicopter crash that had resulted in a compression injury to his lower spine.  Service treatment records show treatment for acne of the buttocks, neck, and back in December 1968 and May 1969.  Personnel records also show that in December 1967 the Veteran was involved in combat as a helicopter pilot in an assault helicopter company in Vietnam, and noted that on several occasions he landed in the center of a Viet Cong battalion base camp and received numerous hits by enemy fire in support of friendly troops who were surrounded.  A corresponding December 1967 service treatment record notes treatment for multiple abrasions on the back.  The Veteran also submitted private medical opinions dated in September 2007 relating the Veteran's chloracne and back disabilities to his military service. 

Based on a careful review of the record, the Board finds that the evidence supports the assignment of an earlier effective date of May 6, 2005 for the grant of service connection for the chloracne and back disabilities.  Under the law, the effective date for a grant of service connection is the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In this case the Veteran noted on his claim on May 6, 2005 that he had been treated for back disabilities and chloracne while in service and noted that he was seeking compensation for those disabilities at that time.  Entitlement to service connection for chloracne and the neck, back, and buttocks and a back disability also arguably arose at the same time as the claim, as the medical evidence demonstrated that he had been diagnosed with acne of the back, neck, and buttocks in service, and also had combat service in which he suffered injury to his back from a helicopter mission.  Medical records also confirmed diagnoses of chloracne and back disabilities related to military service.  Resolving all doubt in the Veteran's favor, entitlement to an earlier effective date of May 6, 2005 for the grant of service connection for chloracne of the back, neck, and buttocks, and degenerative disc disease of the lumbar spine with S1 radiculopathy is granted. 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  In view of the disposition herein, additional discussion of those procedures is unnecessary as any defect in the notice or assistance provided to the Veteran constituted harmless error.  The Veteran has specifically asserted that he was seeking an earlier effective date of May 5, 2005 based on the date the Veteran submitted his service connection claims for chloracne and a back disability.  While the Veteran indicated a day earlier than the date the RO electronically received his claims, the Board finds that essentially, the Veteran's claim has been granted in full.


ORDER

Entitlement to an earlier effective date of May 6, 2005 for the grant of service connection for degenerative disc disease of the lumbar spine with S1 radiculopathy is granted.
 
Entitlement to an earlier effective date of May 6, 2005 for the grant of service connection for chloracne of the neck, back and buttocks is granted.


REMAND

The Veteran was afforded an examination in April 2012 addressing his service connection claim for right ear hearing loss, as requested in the Board's November 2011 remand.  The examiner in April 2012 found that the Veteran's right ear hearing loss was not at least as likely as not caused by or a result of an event in military service.  The rationale essentially was that the Veteran's hearing was normal in the right ear in service.  The examiner also cited to a study noting that hearing loss due to noise exposure does not occur 20 to 30 years later.  

The rationale provided by the April 2012 VA examiner is inadequate, as the issue is not whether the Veteran had a diagnosed right ear hearing loss disability in service, but rather whether the Veteran's current right ear hearing loss is related to his exposure to acoustic trauma in service as a combat helicopter pilot in Vietnam.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)(VA laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.).  In addition, while studies can be relied upon in making a medical assessment, the analysis of the Veteran's specific medical case must be considered in relation to the studies cited.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) ("To permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection.").  

The examiner also must consider the Veteran's competent lay statements regarding continued right ear hearing loss symptoms in service and since his separation from service, as well as the post-service surgery to the right ear for treatment of squamous cell cancer of the parotid gland, including the surgical closing of the right ear canal.  For this reason, another medical opinion addressing the right ear hearing loss claim is warranted before the Board can make a decision in this case.  

The Board also noted in its November 2011 remand that efforts should be made to obtain treatment records from MD Anderson Cancer Center related to his treatment for squamous cell cancer of the parotid gland.  The RO sent the Veteran a letter in December 2011 requesting that he sign the proper release for this information but it appears that the Veteran might have moved and not received the letter.  Therefore, another letter should be sent to the Veteran at his current address of record.  See 38 C.F.R. § 3.159(e)(2).  

In addition, with respect to the service connection claim for headaches, the Board directed that a VA examination be provided addressing this issue in its November 2011 remand.  Thereafter an examination was provided in July 2012 addressing the headaches claim in which the examiner found that the Veteran's headaches were not related to the complaint of headaches in service or the Veteran's PTSD.  However, the examiner did not provide an adequate rationale for the opinion, nor did the opinion address the issue of aggravation of the Veteran's headaches by his PTSD.  In addition the Veteran has since been granted service connection for hypertension in a July 2012 rating decision.  Thus, the medical opinion should address whether the Veteran's now service-connected hypertension has caused or aggravated his headaches.  For these reasons another medical opinion is warranted before the headaches claim can be resolved.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's most recent address of record is identified and then send the Veteran a letter requesting an updated appropriate authorization form to obtain the Veteran's private treatment records from MD Anderson Cancer Center as identified in a January 2008 authorization form.  If the Veteran fails to provide the authorization, he should be advised that he may provide the records himself.

All efforts to obtain these records must be documented in the claims file.  If no such records are available, the Veteran must be so informed and also told of the efforts to obtain the records. 

2.  Following the completion of the above development, return the claims file to the examiner who provided the April 2012 hearing loss examination, if available.  If the previous examiner is not available, then reschedule the Veteran for another VA audiological examination to determine the nature and etiology of the Veteran's right ear hearing loss.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(i) Is it at least as likely as not (i.e., a 50 percent or greater probability) that Veteran's right ear hearing loss had its onset during the Veteran's period of active duty service from August 1960 to July 1963 and from October 1965 to January 1970; or, was such disorder caused by any incident or event that occurred during his period of service?  The examiner is advised that the Veteran's exposure to noise during service is conceded due to his combat service as a helicopter pilot in Vietnam. 

(ii) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right ear hearing loss manifest to a compensable degree within one year of service discharge?

(iii) What impact, if any, did the Veteran's post-service treatment for squamous cell cancer of the parotid gland, including the surgical closing of the right ear canal, have on his claimed right ear hearing loss?

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

The examiner also should note that the fact that there was no diagnosis of hearing loss in service is not, by itself, a sufficient reason to deny service connection for hearing loss; nor is reliance on statistical analysis.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

3.  Schedule the Veteran for the appropriate in-person VA examination for headaches.  If available, the same physician who conducted the July 2012 VA examination report should be asked to conduct the examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  All appropriate testing should be conducted.  Following examination of the Veteran, the examiner should provide a comprehensive assessment of the presence of any headaches, including migraine headaches, tension headaches, etc.  

The examiner also should provide an opinion as to the following: 

(a)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that Veteran's claimed headaches had its onset during the Veteran's period of active duty service from August 1960 to July 1963 and from October 1965 to January 1970; or, was such disorder caused by any incident or event that occurred during his period of service? The examiner should specifically comment on the Veteran's May 1969 complaint of headaches.

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's headache disability manifested to a compensable degree within one year of service discharge?

(c)  What impact, if any, did the Veteran's September 1997 motor vehicle accident have on his claimed headache disability?

(d) Is at least as likely as not (i.e., a 50 percent or greater probability) that any current headaches disability was caused or aggravated (permanently worsened) by the Veteran's service-connected PTSD?  If any current headache disability was aggravated by the Veteran's service-connected PTSD, then please state to the extent possible the baseline level of severity of the headaches disability before the onset of any aggravation.  

(e) Is at least as likely as not (i.e., a 50 percent or greater probability) that any current headaches disability was caused or aggravated (permanently worsened) by the Veteran's service-connected hypertension?  If any current headache disability was aggravated by the Veteran's service-connected hypertension, then please state to the extent possible the baseline level of severity of the headaches disability before the onset of any aggravation.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

4.  Review the medical opinions obtained as a result of the Veteran's VA examinations to ensure that all remand directives have been accomplished.  If all questions posed by this remand are not answered or are not answered sufficiently, then return the case to the examiner for completion of the inquiry.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


